10-Q EXECUTION COPY ACCESS AND SECURITY AGREEMENT American Axle & Manufacturing, Inc. on behalf of itself and its subsidiaries and affiliates now existing and to be formed (“Supplier”), and General Motors Company, on behalf of itself and its subsidiaries and affiliates (“GM” or “Customer”), enter into this Access and Security Agreement (this “Agreement”) on September 16, 2009. RECITALS A.Supplier, on the one hand, and Customer, or Customer’s affiliates and subsidiaries, on the other hand, are parties to, or may become parties to the Settlement Agreement (defined below), and certain purchase orders, releases, and/or other supply agreements or contracts (as now existing or hereafter entered into, each an “Access Facilities Supply Contract,” and, collectively, the “Access Facilities Supply Contracts”) for the sale by Supplier to Customer of certain component parts, service parts, assemblies, and/or finished goods (each a “Component Part,” and, collectively, the “Component Parts”) at the “Access Facilities” (defined below). B.To ensure continuity of supply by Supplier to Customer, Supplier and Customer have entered into (i) the Settlement and Commercial Agreement (the “Settlement Agreement”), under which Customer will provide Supplier with certain financial and other accommodations , and (ii) a Second Lien Loan Agreement (the “Second Lien Loan Agreement”), under which Customer will provide certain lines of credit on which Supplier may elect to draw. C.Supplier is entering into this Agreement for the benefit of Customer to afford Customer the right to use certain of Supplier’s assets as provided below if an “Event of Default” (defined below) occurs and the security interests in the “Operating Assets” (defined below) and mortgages on “Owned Real Estate” (defined below) granted hereby are solely as collateral security for “Supplier’s Obligations” (defined below) hereunder. D.Supplier acknowledges that Supplier’s failure to allow Customer to exercise its “Right of Access” (defined below) in accordance with the terms of this Agreement will cause Customer irreparable harm. BASED ON THE FOREGOING RECITALS, which are incorporated as representations and warranties of the parties, and other good and valuable consideration, the receipt and sufficiency of which are acknowledged, Supplier and Customer agree as follows: TERMS AND CONDITIONS 1.Defined Terms. In addition to those terms defined elsewhere in this Agreement, the following terms have the indicated meanings, unless the context otherwise requires: “Access Facilities” means those facilities set forth on Schedule 1. “Accounts” means any “account” or “chattel paper,” as defined in Sections 9-102(a)(2) and 9-102(a)(11), respectively, of the “Code” (defined below), owned now or hereafter by Supplier, and also means and includes (i)all accounts receivable, contract rights, book debts, notes, drafts, instruments, documents, acceptances, payments under leases, and other forms of obligations, now owned or hereafter received or acquired by or belonging or owing to Supplier (including under any trade name, styles, or division thereof) whether arising out of goods sold or leased or services rendered by Supplier or from any other transaction, whether or not the same involves the sale of goods or services by Supplier (including, without limitation, any such payment obligation or right to payment which might be characterized as an account, contract right, general intangible, or chattel paper under the Code in effect in any jurisdiction); (ii)all monies due to or to become due to Supplier under all contracts for the sale or lease of goods or the performance of services by Supplier (whether or not yet earned by performance on the part of Supplier) now in existence or hereafter arising; and (iii) deposit accounts, insurance refunds, tax refunds, tax refund claims, and related cash and cash equivalents, now owned or hereafter received or acquired by or belonging or owing to Supplier. “Agent” means JPMorgan Chase Bank, N.A., in its capacity as agent under certain of the Loan Agreements (defined below). “Authorized Representative” means each officer of the Supplier, acting as an authorized signatory in connection with this Agreement or as a duly authorized agent of Supplier in connection with other actions taken as described in this Agreement. “Code” means the Uniform Commercial Code as in effect in the State of Michigan as of the date of this Agreement. “Component Parts” has the meaning set forth in Recital A above. “Conditions to Return of Possession” means, in each case, Supplier’s timely fulfillment of each of the following conditions:(i) Supplier provides written evidence, in form and content reasonably satisfactory to the Customer, within 30 days after the Customer invokes the Right of Access that Supplier has obtained long term financing to replace such terminated financing, which financing has been funded and is adequate to fund the performance of Supplier's obligations to the Customer under the Access Facilities Supply Contracts; (ii) Supplier is otherwise performing under the terms of the Access Facilities Supply Contracts between Supplier and Customer; (iii) Supplier has reimbursed Customer for all costs incurred by Customer in invoking the Right of Access, including all such costs that the Customer incurs or that it will incur through and including the termination of the Right of Access; and (iv) indemnifies Customer, in such form and content satisfactory to Customer in its discretion, from any and all liabilities arising out of or related to the Customer's exercise of the Right of
